TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00099-CV



                                      In re Michael Thomas


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Michael Thomas has filed a pro se petition for writ of mandamus, asking us

to direct the Travis County district clerk to file a separate mandamus petition in the district court

against the Texas Department of Criminal Justice. A court of appeals has no jurisdiction to issue

a writ of mandamus against a district clerk unless necessary to enforce its jurisdiction, and our

jurisdiction is not implicated here. See Tex. Gov’t Code § 22.221(a); In re Washington, 7 S.W.3d
181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding). The petition for writ of

mandamus is denied. See Tex. R. App. P. 52.8(a).



                                              ____________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: March 5, 2014